         Case 4:17-cv-00780-DPM Document 59 Filed 05/10/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

JAMES ANDREW TANNER                                                              PLAINTIFF


v.                          Case No. 4:17-CV-00780-DPM


KURT ZIEGENHORN, ET AL.                                                      DEFENDANTS

               ASP DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE
                    TO ASP DEFENDANTS’ MOTION TO DISMISS

       Comes now the Arkansas State Police (“ASP”) Defendants Mike Kennedy and Elizabeth

Chapman, in their individual capacities, by and through their attorneys, Attorney General Leslie

Rutledge and Assistant Attorney General Reid P. Adkins, and for their reply to Plaintiff’s

Response to ASP Defendant’s Motion to Dismiss (DE 57, 58), state the following:

                                        DISCUSSION

I.     THE INDIVIDUAL CAPACITY CLAIMS AGAINST ASP DEFENDANTS
       KENNEDY AND CHAPMAN ARE BARRED BY QUALIFIED IMMUNITY.

       Plaintiff’s Amended Complaint failed to allege sufficient facts to show that ASP

Defendants Kennedy and Chapman violated a clearly established First Amendment right in

regard to ASP’s Facebook page. Plaintiff alleges his First Amendment right was violated when

his comments were deleted and he was subsequently banned from ASP’s Facebook page in 2016.

(DE 46). To overcome qualified immunity, Plaintiff asserts that “there need not be such a

painfully specific case on point for Plaintiff to prevail.” (DE 58, p. 10). However, the Supreme

Court has repeatedly cautioned lower courts that clearly established law should not be defined at

a high level of generality and existing precedent must have placed the constitutional question

beyond debate. See White v. Pauly, 137 S.Ct. 548 (2017); see also Ashcroft v. al-Kidd, 563 U.S.


                                          Page 1 of 4
         Case 4:17-cv-00780-DPM Document 59 Filed 05/10/19 Page 2 of 4




731, 742 (2011) (requiring, in the absence of controlling authority, “a robust consensus of cases

of persuasive authority.”). Furthermore, the right must be established at the time of the conduct

at issue. See Saucier v. Katz, 533 U.S. 194, 200 (2001).

       In Plaintiff’s response to ASP Defendants’ MTD, Plaintiff heavily relied on Brunham v.

Ianni, 119 F.3d 668 (8th Cir. 1997) to establish Plaintiff had a clearly established First

Amendment right to ASP’s Facebook page at the time of the conduct at issue. (DE 58, pp. 9-12).

In Brunham, professors and students at a state university brought a § 1983 action against the

chancellor alleging a violation of their First Amendment right when the chancellor ordered

removal of photographs from a department display case. Id. As stated by Plaintiff in his

response, it is true that the Court in Brunham found a long established, binding precedent totally

supportive of the plaintiff’s claims. See Brunham, 119 F.3d at 677.

       However, this matter can be distinguished from Brunham because there is not a long

established, binding precedent totally supportive of Plaintiff’s claims. In 2017, the Supreme

Court held that a North Carolina statute prohibiting sex offenders from accessing social

networking websites altogether violated their First Amendment. Packingham v. North Carolina,

137 S.Ct. 1730, 1737 (2017). However, in Packingham, the Court stated “[t]he forces and

directions of the Internet are so new, so protean, and so far reaching that courts must be

conscious that what they say today might be obsolete tomorrow.” Id. at 1736. The Court further

stated “[t]his case is one of the first this Court has taken to address the relationship between the

First Amendment and the modern Internet. As a result, the Court must exercise extreme caution

before suggesting that the First Amendment provides scant protection for access to vast networks

in that medium.” Id. Justice Alito concurred and stated “[t]he Court is correct that we should be

cautious in applying our free speech precedents to the internet…Cyberspace is different from the



                                            Page 2 of 4
         Case 4:17-cv-00780-DPM Document 59 Filed 05/10/19 Page 3 of 4




physical world…we should proceed circumspectly, taking one step at a time.” Id. at 1744. The

matter before this Court is much narrower than in Packingham because ASP Defendants have

not prevented Plaintiff from accessing social networking websites altogether.

       There simply was not any binding precedent at the relevant time that placed the

challenged conduct beyond debate, particularly in the context of First Amendment claims

concerning a government’s use of social media. Plaintiff does cite to several Federal District

Court cases that dealt with the issue. However, those cases would not collectively rise to a

“robust consensus of cases of persuasive authority” at the relevant time in question.

       Thus, Plaintiff’s First Amendment claims against ASP Defendants should be dismissed

because it was not clearly established that Plaintiff had a First Amendment right to post on

ASP’s Facebook page.

                                         CONCLUSION

       Plaintiff’s claims against ASP Defendants Mike Kennedy and Elizabeth Chapman are

barred by qualified and statutory immunity. For the above reasons, this Court should dismiss the

Amended Complaint in its entirety against ASP Defendants.



                                                 Respectfully Submitted,

                                                 LESLIE RUTLEDGE
                                                 Attorney General

                                             By: Reid P. Adkins
                                                Reid P. Adkins (2015216)
                                                Assistant Attorney General
                                                323 Center Street, Suite 200
                                                Little Rock, Arkansas 72201
                                                Tel: (501) 682-1080
                                                Fax: (501) 682-2591
                                                reid.adkins@ArkansasAG.gov



                                           Page 3 of 4
          Case 4:17-cv-00780-DPM Document 59 Filed 05/10/19 Page 4 of 4




                                               William C. Bird III (2005149)
                                               Assistant Attorney General
                                               323 Center Street, Suite 200
                                               Little Rock, Arkansas 72201
                                               Tel: (501) 682-1317
                                               Fax: (501) 682-2591
                                               william.bird@ArkansasAG.gov

                                              Attorneys for ASP Defendants


                                  CERTIFICATE OF SERVICE

        I, Reid P. Adkins, hereby certify that on May 10, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which shall send notification of

the filing to any participants.

                                                   Reid P. Adkins
                                                   Reid P. Adkins




                                         Page 4 of 4
